Case: 11-41312       Document: 00512116719         Page: 1     Date Filed: 01/17/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 17, 2013
                                     No. 11-41312
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

RAUL ISIDRO SANCHEZ-HERNANDEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:11-CR-809-1


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Raul Isidro Sanchez-Hernandez (Sanchez) appeals the sentence imposed
following his guilty plea conviction for being unlawfully present in the United
States following removal. For the first time on appeal, Sanchez argues that the
sentence was procedurally and substantively unreasonable. He asserts that the
sentence was procedurally unreasonable because the district court did not give
a sufficient explanation for imposing a term of supervised release despite the
admonition in U.S.S.G. § 5D1.1(c) that a term of supervised release should not

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-41312      Document: 00512116719      Page: 2    Date Filed: 01/17/2013

                                   No. 11-41312

ordinarily be imposed in a case such as the present case. He contends that the
sentence was procedurally unreasonable because the district court’s imposition
of a term of supervised release was an upward departure from the guidelines
sentence range made without the required pre-sentencing notice. He maintains
that the sentence was substantively unreasonable because the district court did
not give sufficient weight to the recommendation in § 5D1.1(c) that a term of
supervised release not ordinarily be imposed in a case such as this case.
      The Government argues that Sanchez invited the alleged error by agreeing
with the district court that the guidelines range was one to three years of
supervised release. However, the record does not reflect that Sanchez conceded
that a term of supervised release should be imposed, but that he simply failed
to object to a specific issue. Accordingly, we review Sanchez’s claims for plain
error. See United States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir.
2009); see also United States v. Dominguez-Alvarado, 695 F.3d 324, 327-28 (5th
Cir. 2012). To establish plain error, one must show a forfeited error that is clear
or obvious and that affects his substantial rights. Puckett v. United States, 556
U.S. 129, 135 (2009). If he makes such a showing, we have the discretion to
correct the error but will do so only if it seriously affects the fairness, integrity,
or public reputation of judicial proceedings. See id.
      Our analysis shows that Sanchez has not met this standard. Because the
three-year term of supervised release imposed by the district court was within
the statutory and guidelines range, the supervised release term was not a
departure. See Dominguez-Alvarado, 695 F.3d at 329. At sentencing, the
district court explained that it was imposing a term of supervised release
because of Sanchez’s immigration history, because Sanchez was a danger to the
public, and because Sanchez was a danger to the United States. In light of these
remarks, Sanchez has not met the plain error standard with respect to his term
of supervised release. See id.
      AFFIRMED.

                                          2